Case 7:20-cv-06085-KMK Document1 Filed 08/04/20 Page 1 of 9

Helen F, Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX

LUIS FRANCO, individually and on behalf of all others similarly

situated,

COLLECTIVE ACTION

Plaintiffs,
COMPLAINT

-against-
JURY TRIAL

CARDONA LANDSCAPES, INC., and MARIO CARDONA, as DEMANDED
an individual,

Defendants.

 

1.

Plaintiff, LUIS FRANCO, individually and on behalf of all others similarly
situated, (hereinafter referred to as "Plaintiff"), by his attorneys at Helen F. Dalton &
Associates, P.C., alleges, upon personal knowledge as to himself and upon

information and belief as to other matters, as follows:

PRELIMINARY STATEMENT

Plaintiff, LUIS FRANCO, individually and on behalf of all others similarly
situated, through undersigned counsel, brings this action against CARDONA
LANDSCAPES, INC., and MARIO CARDONA, as an individual (hereinafter
referred to as "Defendants"), to recover damages for egregious violations of state and
federal wage and hour laws arising out of Plaintiff's employment at CARDONA
LANDSCAPES, INC. located at 487 East Main Street, Suite 127, Mount Kisco, New
York 10549,

As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount
10.

11,

12.

13.

14.

Case 7:20-cv-06085-KMK Document1 Filed 08/04/20 Page 2 of 9

exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiff's federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the SOUTHERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff LUIS FRANCO residing at 61 Ferris Place, Ossining, New York 10562, was
employed from in or around March 2009 until in or around November 2019 by
Defendants at CARDONA LANDSCAPES, INC.
Defendant, CARDONA LANDSCAPES, INC. is a corporation organized under the
laws of New York.
Defendant, CARDONA LANDSCAPES, INC. is a corporation authorized to do
business under the laws of New York.
Upon information and belief, Defendant, CARDONA LANDSCAPES, INC. is a
corporation organized under the laws of New York with a principal executive office
at 487 East Main Street, Suite 127, Mount Kisco, New York 10549.
Upon information and belief, Defendant MARIO CARDONA owns and operates
CARDONA LANDSCAPES, INC.
Upon information and belief, Defendant MARIO CARDONA is an agent of
CARDONA LANDSCAPES, INC.
Upon information and belief, Defendant MARIO CARDONA has power over
personnel decisions at CARDONA LANDSCAPES, INC.
15.

16.

17.

18.

19.

20.

21.

22.

23.

24,

Case 7:20-cv-06085-KMK Document1 Filed 08/04/20 Page 3 of 9

Defendant MARIO CARDONA was responsible for supervising the Plaintiff and
assigning tasks,

Upon information and belief, Defendant MARIO CARDONA has power over payroll
decisions at CARDONA LANDSCAPES, INC.

Defendant MARIO CARDONA has the power to hire and fire employees at
CARDONA LANDSCAPES, INC., establish and pay their wages, set their work
schedule, and maintains their employment records.

During all relevant times herein, Defendant MARIO CARDONA was Plaintiffs
employer within the meaning of the FLSA and NYLL.

On information and belief, CARDONA LANDSCAPES, INC. is, at present and has
been at all times relevant to the allegation in the complaint, an enterprise engaged in
interstate commerce within the meaning of the FLSA in that the entity (i) has had
employees engaged in commerce or in the production of goods for commerce, and
handle, sell or otherwise work on goods or material that have been moved in or
produced for commerce by any person: and (ii) has had an annual gross volume of
sales of not less than $500,000.00.

At all times relevant to this action, Defendants were and are enterprises as defined in
Sec. 3(r) of the FLSA, 29 U.S.C. § 203(4).

At all times relevant to this action, Defendants were Plaintiff's employers as defined
by 29 U.S.C. § 203(d) and NYLL §§ 2(6), 190(3) and 651(6), and Defendants
employed Plaintiff.

FACTUAL ALLEGATIONS

Plaintiff LUIS FRANCO was employed from in or around March 2009 until in or
around November 2019 by Defendants at CARDONA LANDSCAPES, INC.

During Plaintiff LUIS FRANCO’S employment by Defendants, Plaintiff's primary
duties were as a gardener, grass cutter, and equipment cleaner, while performing
other miscellaneous duties from in or around August 2014 until in or around
November 2019.

Plaintiff LUIS FRANCO was paid by Defendants approximately $14.00 per hour

from in or around August 2014 until in or around December 2014, approximately
25.

20.

27.

28.

29,

30.

31.

Case 7:20-cv-06085-KMK Document1 Filed 08/04/20 Page 4 of 9

$15.00 per hour in or around 2015, approximately $16.00 per hour in or around 2016,
approximately $20.00 per hour in or around 2017, and approximately $21.00 per hour
from in or around January 2018 until in or around November 2019.

Plaintiff worked approximately sixty-eight (68) hours or more per week during his
employment by Defendants from in or around August 2014 until in or around
November 2019.

Although Plaintiff LUIS FRANCO worked approximately sixty-eight (68) hours or
more per week during his employment by Defendants from in or around August 2014
until in or around November 2019 Defendants did not pay Plaintiff time and a half
(1.5) for hours worked over forty (40), a blatant violation of the overtime provisions
contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

Plaintiff brings this action on behalf of himself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.

Collective Class: All persons who are or have been employed by the Defendants as
employees who were responsible as gardeners, grass cutters, and equipment cleaners,
or other similarly titled personnel with substantially similar job requirements and pay
provisions, who were performing the same sort of functions for Defendants, other
than the executive and management positions, who have been subject to Defendants’

common practices, policies, programs, procedures, protocols and plans including
32.

33.

34,

35.

36,

37.

38.

39.
AQ.

41.

Case 7:20-cv-06085-KMK Document1 Filed 08/04/20 Page 5 of 9

willfully failing and refusing to pay required overtime wage compensation and proper
minimum wage compensation.

Upon information and belief, Defendants employed between 20-30 employees within
the past three years subjected to similar payment structures.

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation or proper minimum wage compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendant had knowledge that Plaintiffs and the
Collective Class performed work requiring overtime pay and proper minimum wage
compensation.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act
42,

43,

44,

45,

46.

47,

48,

49.

50,

St.

Case 7:20-cv-06085-KMK Document1 Filed 08/04/20 Page 6 of 9

Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of

29 ULS.C, §§206(a) and 207(a).

Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants
their unpaid wages and an equal amount in the form of liquidated damages, as well as
reasonable attorneys fees and costs of the action, including interest, pursuant to the

FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty

hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Case 7:20-cv-06085-KMK Document1 Filed 08/04/20 Page 7 of 9

Plaintiffs were entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-13.

52. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover

from Defendants their unpaid overtime wages and an amount equal to their unpaid
overtime wages in the form of liquidated damages, as well as reasonable attorneys’
fees and costs of the action, including interest in accordance with NY Labor Law

§198(1-a).

THIRD CAUSE OF ACTION

Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

1.

Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiffs’ primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

FOURTH CAUSE OF ACTION

Violation of the Wage Statement Requirements of the New York Labor Law

4.

Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195@)

Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully requests that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiff's rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiff unpaid overtime wages;
Case 7:20-cv-06085-KMK Document1 Filed 08/04/20 Page 8 of 9

c. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

d. Awarding Plaintiff prejudgment and post-judgment interest;

e. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

f. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

Dated: This a aay of August 2020.

  

 

Roman Avshalumov, Esq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598
Case 7:20-cv-06085-KMK Document1 Filed 08/04/20 Page 9 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIS FRANCO, individually and on behalf of all others similarly situated,
Plaintiff,
-against-
CARDONA LANDSCAPES, INC., and MARIO CARDONA, as an individual,

Defendants.

 

COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiff
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

CARDONA LANDSCAPES, INC.
487 EAST MAIN STREET, SUITE 127
MOUNT KISCO, NEW YORK 10549

MARIO CARDONA
487 EAST MAIN STREET, SUITE 127
MOUNT KISCO, NEW YORK 10549
